          Case 20-34049 Document 2 Filed in TXSB on 08/13/20 Page 1 of 3


UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
HENRY G. HOBBS, JR.
ACTING UNITED STATES TRUSTEE
ALICIA MCCULLAR
TRIAL ATTORNEY
515 RUSK, SUITE 3516
HOUSTON, TX 77002
Telephone: (713) 718-4650
Fax: (713) 718-4680
E-Mail: alicia.mccullar@usdoj.gov

                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

IN RE:                                       §
 MURPHY SHIPPING &                           §       CASE NO. 20-34049
 COMMERCIAL SERVICES, INC.,                  §
                                             §
                                             §       CHAPTER 11
DEBTOR.                                      §

               NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE

      Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following
qualified individual as Subchapter V trustee in the above-captioned case:
                                DREW MCMANIGLE
                               700 MILAM, SUITE 1300
                                 HOUSTON, TX 77002
              Email: drew@maccorestructuringgroup.com            PH: 410-350-1839

      The trustee’s verified statement of disinterestedness and anticipated rate of compensation
is attached to this notice.
Dated: August 13, 2020                       HENRY G. HOBBS, JR.
                                             Acting United States Trustee Region 7
                                             Southern and Western Districts of Texas

                                             By:     /s/ Alicia McCullar
                                                     Alicia McCullar
                                                     Trial Attorney
                                                     TX State Bar No. 24106276
                                                     515 Rusk, Suite 3516
                                                     Houston, Texas 77002
                                                     Telephone: (713) 718-4650
                                                     Fax: (713) 718-4680
                                                     alicia.mccullar@usdoj.gov


                                                 1
         Case 20-34049 Document 2 Filed in TXSB on 08/13/20 Page 2 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing NOTICE OF
APPOINTMENT OF SUBCHAPTER V TRUSTEE, was served upon the parties on the
attached list by United States Mail, first class, postage prepaid, and/or by electronic means for all
Pacer system participants on August 13, 2020.

                                              By:     /s/ Alicia McCullar
                                                      Alicia McCullar
                                                      Trial Attorney
                                                      TX State Bar No. 24106276
                                                      515 Rusk, Suite 3516
                                                      Houston, Texas 77002
                                                      Telephone: (713) 718-4650
                                                      Fax: (713) 718-4680
                                                      alicia.mccullar@usdoj.gov

By Mail to Debtor:

Murphy Shipping & Commercial Services, Inc.
2001 Timberloch Pl
Suite 500
The Woodlands, TX 77380




                                                 2
Case 20-34049 Document 2 Filed in TXSB on 08/13/20 Page 3 of 3
